Citation Nr: 0943276	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-07 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether clear and unmistakable error is present in a March 
12, 1986, rating decision which denied the Veteran service 
connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no clear and unmistakable error in a March 
12, 1986 rating decision which denied the Veteran service 
connection for a psychiatric disability.  The Veteran 
subsequently initiated and perfected an appeal of this rating 
determination.  


FINDING OF FACT

In its March 12, 1986, rating decision, the RO had before it 
the correct facts, as they were then known; and did not 
ignore or incorrectly apply the applicable statutory and 
regulatory provisions existing at the time.  


CONCLUSION OF LAW

The March 12, 1986, rating decision that denied service 
connection for a psychiatric disability is not the product of 
clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue in this case involves a question of law based 
solely on a retroactive review of the documents of file.  As 
such, the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) are not applicable.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001); Pierce v. Principi, 240 F. 3d. 
1348 (Fed. Cir. 2001).  In Livesay, the U.S. Court of Appeals 
for Veterans Claims (Court) noted that allegations of clear 
and unmistakable error are not conventional appeals and are 
fundamentally different from other kinds of action in the VA 
adjudicative process.  Because the Veteran is not pursuing a 
claim for benefits, but rather is collaterally attacking a 
prior final decision, the duties to notify and assist as set 
forth in the VCAA are not applicable when adjudicating a 
clear and unmistakable error claim.  15 Vet. App. at 178-79.  

The Veteran has alleged clear and unmistakable error in a 
March 12, 1986, VA rating decision which denied service 
connection for a psychiatric disability.  Where clear and 
unmistakable error is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2009). 

Clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find clear and unmistakable error, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator (a simple disagreement as to how the 
facts were weighed or evaluated will not suffice) or the law 
in effect at that time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and the determination of clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication.  See Pierce v. Principi, 240 
F.3d 1348 (Fed.Cir. 2001); Baldwin v. West, 15 Vet. App. 302 
(2001) and 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. at 
314.  In light of this, any argument that § 5107(b) has not 
been applied is inapplicable to a clear and unmistakable 
error claim.  

Additionally, a breach of a duty to assist cannot constitute 
clear and unmistakable error and "grave procedural error" 
does not render a decision of VA non-final.  Cook v. 
Principi, 318 F. 3d 1334 (Fed. Cir. 2002), overruling Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).  A clear and 
unmistakable error claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and an 
incomplete record, factually correct in all other respects, 
is not clear and unmistakable error.  Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  

Within the March 12, 1986, rating decision at issue, the RO 
considered the Veteran's service connection claim for a 
psychiatric disability.  The RO considered the "only service 
medical record available", a military Medical Board Report.  
The medical board found that the Veteran had sustained an 
open injury to his right index finger as the result of an 
altercation in May 1973.  His injury involved an open and 
deep transverse laceration through to the bone of the right 
index finger, severing the extensor mechanism of the proximal 
phalanx, both flexor tendons, and three of the four 
neurovascular bundles.  The Veteran was noted to be right-
handed.  Treatment included an initial debridement and loose 
closure of the soft tissue of the finger, and the finger was 
able to be saved.  During treatment, word was received from 
the Veteran's hometown establishing that prior to service, he 
was an orphan who had grown up in a deprived environment and 
had experienced psychiatric difficulties.  On military 
psychiatric consultation, the Veteran was found to exhibit a 
depressive reaction, with a sociopathic personality, 
rendering him unfit for military service.  During his medical 
treatment for his injury, he had exhibited uncooperative 
behavior, removing his dressing on his finger on several 
occasions, despite repeated warnings not to do so.  It was 
the opinion of the medical board that the Veteran was unfit 
for service, apparently due both to the injury to his right 
index finger, which would require up to two years of 
additional rehabilitation, and his psychiatric diagnoses.  
Both his reactive depression and sociopathic personality were 
found by the board to exist prior to service, and were not 
service aggravated.  It was recommended he appear before a 
Physical Evaluation Board.  The findings of this board were 
reported to the Veteran in July 1973.  No additional service 
records, including any Physical Evaluation Board Report, were 
located or were considered by the RO.  

Based on this evidence, the RO concluded in 1986 that while 
the Veteran exhibited both reactive depression and a 
sociopathic personality during military service, these 
conditions pre-existed military service.  Additionally, 
service connection could not by regulation be awarded for a 
personality disorder.  See 38 C.F.R. § 3.303 (1986).  Post-
service, the Veteran was noted to have been hospitalized in 
February 1982 for opiate dependence, and recent 
hospitalization summaries had diagnosed major depression, 
substance abuse, borderline personality disorders, and 
antisocial traits.  Because the Veteran did not have onset of 
a neurosis or psychosis during military service, or onset of 
a psychosis within a year thereafter, service connection for 
a psychiatric disability was not warranted, and the Veteran's 
claim was denied.  He did not initiate a timely appeal of 
this rating decision, and it became final.  

The Veteran and his representative contend that in relying on 
the July 1973 Medical Board Report to determine the Veteran's 
reactive depression pre-existed service, the RO committed 
clear and unmistakable error.  Specifically, the Veteran 
contends the July 1973 report was insufficient to rebut the 
presumption of soundness afforded veterans.  38 U.S.C. § 1111 
(West 2002) (formerly 38 U.S.C. § 311).  38 U.S.C.A. § 1111 
states that where a defect, infirmity, or disorder is not 
noted on entrance examination and acceptance, only clear and 
unmistakable evidence may be accepted to establish a disease 
or injury existed prior to military service and was not 
aggravated therein.  The July 1973 medical report, the only 
service treatment record available, provided no clear 
evidentiary basis for the conclusion that the Veteran's 
reactive depression and sociopathic personality existed prior 
to service; the board noted only that "word was received 
from the patient's home town".  The Veteran contends this 
evidence was insufficient to establish his depression pre-
existed service and was not aggravated therein, and thus the 
RO committed clear and unmistakable error by relying upon it.  

After considering the record as it existed before the RO in 
1986, as well as the Veteran's contentions, the Board finds 
no clear and unmistakable error in the March 1986 rating 
decision.  The Board notes the Veteran was initially 
hospitalized in May 1973 for treatment of his right index 
finger injury, not for any psychiatric disability.  While the 
Veteran was noted to be "uncooperative" at times and a 
psychiatric consultation was afforded him, the record does 
not otherwise demonstrate a display of psychiatric 
symptomatology during his military service period.  Many 
years subsequent to the 1986 rating decision, the Veteran has 
alleged that his right index finger injury was self-
inflicted; he intentionally attempted to cut off this finger, 
his trigger finger, in order to receive a service discharge, 
and such an action indicates aggravation of his psychiatric 
disability during military service.  Regardless of the 
veracity of this version of the Veteran's injury, this 
allegation was not known to the RO at the time of the 1986 
rating decision, as the Veteran had previously stated on 
several occasions that he injured his finger when attempting 
to defend himself in a fight with three other service 
members.  Thus, the RO could not have known in 1986 that the 
Veteran's right index finger injury was an alleged 
manifestation of his depression.  Thus, the RO had no basis 
upon which to find the Veteran manifested psychiatric 
symptomatology during military service.  

In contending the RO improperly applied the presumption of 
soundness in 1986, the Veteran has cited to several Court 
cases interpreting this presumption, including Bagby v. 
Derwinski [1 Vet. App. 225 (1991)], Judstrom v. Brown [6 Vet. 
App. 264 (1994)], and Miller v. West [11 Vet. App.  345 
(1998)].  However, the Court has also stated that when 
considering whether clear and unmistakable error exists in 
prior RO decisions, such determinations "must be done within 
the context of the law and evidence at the time of the 
[prior] RO decision".  Joyce v. Nicholson, 19 Vet. App. 36, 
45 (2005).  As in the present case, the Court noted in Joyce 
that many clear and unmistakable error claims involved rating 
decisions issued prior to the creation of the Court and many 
years prior to the enactment of the VCAA, when the RO was not 
required to discuss the evidence it considered or state its 
factual or legal reasoning.  Id.  

As noted above, 38 U.S.C. § 311, codifying the presumption of 
soundness, was essentially similar in 1986 to the present-day 
version found at 38 U.S.C. § 1111.  Notably, however, the VA 
regulation at that time that interpreted 38 U.S.C. § 311 only 
provided that the Veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 C.F.R. § 
3.304(b) (1986).  There was no specific mention in this 
regulation that to rebut the presumption of soundness clear 
and unmistakable evidence of no aggravation was also 
necessary.

In Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 
2005), the Federal Circuit specifically held that the 
presumption of soundness interpretation articulated in Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) does not have 
retroactive application in a clear and unmistakable error 
case.

The Veteran contends first that the military medical board 
failed to fully explain the basis of its conclusion that his 
reactive depression pre-existed military service, citing only 
that "word was received from [the Veteran's] home town" 
regarding the Veteran's prior status as an orphan with 
psychiatric difficulties.  The Board grants that the 
evidentiary basis supporting the medical board's findings are 
unclear, but this does not mean they were not factual.  
According to 1994 VA hospitalization notes, the Veteran 
stated that prior to service, he resided in at least two 
orphanages as well as a state mental hospital, and was 
probably the victim of sexual abuse at the hands of a 
therapist.  While the RO did not know these facts in 1986, it 
was not clearly erroneous for it to conclude the 1973 medical 
board had a sound factual basis to determine the Veteran's 
psychiatric disability pre-existed military service, and the 
Veteran did not contend to the contrary or present contrary 
evidence at that time.  

The Veteran also contends the RO committed clear and 
unmistakable error in failing to consider aggravation of any 
pre-existing psychiatric disability during military service.  
Admittedly, the 1986 rating decision does not explicitly 
consider aggravation, but the Board notes that such explicit 
consideration was not required of the RO at that time.  See 
Joyce, supra; see also Natali v. Principi, 375 F.3d 1375, 
1380 (Fed. Cir. 2005) (holding that prior to the Veterans' 
Benefits Amendments of 1989, rating decisions need not make 
specific recitations regarding consideration of the 
presumptions of soundness and aggravation).  Nevertheless, 
the Board has already noted above that the RO could 
reasonably accept the medical board's finding that 
aggravation was not demonstrated where the Veteran did not 
require treatment for a psychiatric disability during 
military service, and his right index finger injury was found 
to be sufficient basis to warrant service separation in and 
of itself.  

Inasmuch as the Veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
March 12, 1986, rating decision, as contended, has not been 
established.  38 C.F.R. § 3.105(a) (2009); Fugo, 6 Vet. App. 
At 43-44; Russell, 3 Vet. App. 313-314.  Therefore, the 
appeal must be denied.  


ORDER

As the March 12, 1986, rating decision denying service 
connection for a psychiatric disability was not the result of 
clear and unmistakable error, the appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


